Exhibit 99.1 Drake & Klein CPAs A PCAOB Registered Accounting Firm Board of Directors and Stockholders of Rogue Paper, Inc. We have audited the accompanying balance sheet of Rogue Paper, Inc. as of December 31, 2010, , and the related statements of operations, stockholders’ equity and cash flows for the period from Inception, February 17, 2010, through December 31, 2010. Rogue Paper, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rogue Paper, Inc. as of December 31, 2010, and the results of its operations and its cash flows for the period from Inception, February 17, 2010, through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ Drake & Klein CPAs Clearwater, Florida January 26, 2012 1 ROGUE PAPER, INC. Balance Sheet December 31, 2010 ASSETS Current assets: Cash $ Accounts receivable, net Prepaid expenses Total current assets Property and equipment, net Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ Accrued expenses Total current liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $0.10 par value, 250,000 shares authorized, 110,000 shares issued and outstanding Common stock - $0.10 par value, 2,750,000 shares authorized, 2,000,000 shares issued and outstanding Additional paid in capital Accumulated deficit Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to financial statements. 2 ROGUE PAPER, INC. Statement of Operations For The Period From February 17, 2010 (Inception) Through December 31, 2010 Revenues $ Cost of revenues Gross profit Operating expenses: Compensation Selling, general and administrative Research and development Total operating expenses Loss before income taxes Provision for income taxes - Net loss $ Net loss per share - basic and diluted $ Weighted average number of shares outstanding during the period - basic and diluted See accompanying notes to financial statements. 3 ROGUE PAPER, INC. Statement of Shareholders' Equity For The Period From February 17, 2010 (Inception) Through December 31, 2010 Total Preferred stock Common stock Additional Accumulated shareholders' Shares Amount Shares Amount paid in capital deficit equity Common stock issued to founders for cash - - - ) Preferred stock issued for cash - - - Net loss for the year ended December 31, 2010 - ) ) Balance, December 31, 2010 $ ) $ See accompanying notes to financial statements. 4 ROGUE PAPER, INC. Statement of Cash Flows For The Period From February 17, 2010 (Inception) Through December 31, 2010 Cash flows from operating activities: Net loss $ Adjustments to reconcile net loss to net cash used in operations: Depreciation Changes in operating assets and liabilities: Accounts receivable Prepaid expenses Accounts payable Accrued expenses Net cash used in operating activities Cash flows from investing activities: Purchase of equipment Net cash flows used in investing activities Cash flows from financing activities: Proceeds from the sale of common stock Proceeds from the sale of preferred stock Net cash flows provided by financing activities Net increase in cash Cash at beginning of period - Cash at end of period $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ - Income taxes $ - See accompanying notes to financial statements. 5 ROGUE PAPER, INC. Notes to Financial Statements December 31, 2010 Note 1 –Organization Organization Rogue Paper, Inc. (“Rogue”) was incorporated in the State of California on February 17, 2010 to engage in the development of mobile and branded applications for major media enterprises. On October 23, 2011, the Company and certain of its shareholders entered into a Share Exchange Agreement (the “ECDC Agreement”) with East Coast Diversified Corporation (“ECDC”), a Nevada corporation.Pursuant to the ECDC Agreement, ECDC shall acquire fifty-one percent (51%) of the issued and outstanding shares of common stock of the Company in exchange for two million five hundred thousand (2,500,000) shares of ECDC’s Series A convertible preferred stock, par value $0.001 per share (the “Preferred Shares”).No sooner than twelve months from the Effective Date, the Preferred Shares shall be convertible, at the option of the holder of such shares, into an aggregate of fifty million shares of ECDC’s common stock, par value $0.001 per share. Beginning sixth months from the Effective Date, both the ECDC and holders of the Preferred Shares shall have the option to redeem any portion of such holders Preferred Shares, for cash, at a price of sixty cents ($0.60) per share.Commencing twenty-four (24) months from the Effective Date, the holders of the remaining, unsold shares of the Company’s common stock may require the Company to redeem such shares, for cash, at a price of three cents ($0.03) per share. As of the date of this report, the Company is a majority-owned (51%) subsidiary of East Coast Diversified Corporation. Note 2–Summary of significant accounting policies Basis of presentation The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America (“U.S. GAAP”). Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amount of revenues and expenses during the reporting period. Actual results could differ from these estimates.Significant estimates included in these financial statements include revenue recognition and the valuation allowance on deferred tax assets. Cash and cash equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less to be cash equivalents. At December 31, 2010, the Company had no cash equivalents. Accounts receivable The Company grants unsecured credit to commercial customers primarily located in the United States. Accounts receivable are recorded at the invoiced amount, net of an allowance for doubtful accounts. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience, customer specific facts and economic conditions. Bad debt expense is included in general and administrative expenses, if any. At December 31, 2010, the allowance for doubtful accounts is $0. 6 Outstanding account balances are reviewed individually for collectability. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not have any off-balance-sheet credit exposure to its customers. Property and Equipment Property and equipment are recorded at cost. Expenditures for major additions and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Depreciation of property and equipment is computed by the straight-line method (after taking into account their respective estimated residual values) over the assets estimated useful lives of 5 years. Upon sale or retirement of property and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the consolidated statements of operations. From February 17, 2010 (Inception) through December 31, 2010, the Company purchased computer equipment totaling $4,871.Depreciation expense was $121 for the period February 17, 2010 (Inception) through December 31, 2010. Impairment or Disposal of Long-Lived Assets The Company accounts for the impairment or disposal of long-lived assets costs in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) ASC 360 “Property, Plant and Equipment”. ASC 360 clarifies the accounting for the impairment of long-lived assets and for long-lived assets to be disposed of, including the disposal of business segments and major lines of business. Long-lived assets are reviewed when facts and circumstances indicate that the carrying value of the asset may not be recoverable. When necessary, impaired assets are written down to estimate fair value based on the best information available.
